


115 HR 5888 IH: Improving Access to Good Jobs for Parents Act
U.S. House of Representatives
2018-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5888
IN THE HOUSE OF REPRESENTATIVES

May 21, 2018
Mr. Neal (for himself, Mr. Levin, Mr. Lewis of Georgia, Mr. Doggett, Mr. Larson of Connecticut, Mr. Blumenauer, Mr. Pascrell, Mr. Crowley, Mr. Danny K. Davis of Illinois, Ms. Sánchez, Mr. Higgins of New York, Ms. Sewell of Alabama, and Ms. Judy Chu of California) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend part A of title IV of the Social Security Act to provide grants for coordination of the TANF program with career pathways.
 
 
1.Short titleThis Act may be cited as the Improving Access to Good Jobs for Parents Act.  2.Improving access to good jobs for parents (a)In generalSection 403(a) of the Social Security Act (42 U.S.C. 603(a)) is amended by adding at the end the following: 
 
(6)Grants for coordination of TANF with career pathways 
(A)Formula grants 
(i)Application requirementsAn eligible applicant desiring to receive a grant under this subparagraph shall submit to the Secretary an application that sets forth a plan for how the grant will be used to— (I) (aa)increase the number of recipients of assistance under a State or tribal program funded under this part with a secondary or recognized postsecondary credential (as defined in section 3(52) of the WIOA); 
(bb)increase the number of the recipients engaged in training services described in section 134(c)(3)(D) of the WIOA;  (cc)increase the ability of the recipients to enter or advance within an in-demand industry sector or occupation (as defined in section 3(23) of the WIOA); 
(dd)increase the use of career counselors, coordinators, or in-house navigators at providers of career and technical education (as defined in section 3(5) of the Carl D. Perkins Career and Technical Education Improvement Act of 2006), including community colleges, in providing intensive support services for the recipients throughout their participation in education or training provided under the plan; and  (ee)increase the ability of the recipients to get a good job with livable wages, access to health care, paid family, medical, and sick leave, predictable schedules, potential for advancement, and other employment benefits that help parents balance child-rearing and working; 
(II)support the coordination and alignment of the State or tribal program funded under this part with the use of career pathways (as defined in section 3(7) of the WIOA), through a collaboration, in 1 or more geographic areas in the State (or, if the applicant is an Indian tribe, tribal organization, or tribal consortium, in 1 or more geographical area under the jurisdiction of the Indian tribe, tribal organization, or any Indian tribe or tribal organization that is part of the tribal consortium), with a local board (as defined in section 3(33) of the WIOA) or State board (as defined in section 3(57) of the WIOA), and at least 2 other entities, each of which is any of the following: (aa)1 or more representatives of a business or other employers who may be in an industry or sector partnership (as defined in section 3(26) of the WIOA) that provides employment opportunities that, at a minimum, include high-quality, work-relevant training and development in an in-demand industry sector or occupation (as so defined) in the State (or, if the applicant is an Indian tribe, tribal organization, or tribal consortium, in the geographical area under the jurisdiction of the Indian tribe, tribal organization, or any Indian tribe or tribal organization that is part of the tribal consortium). 
(bb)A labor organization.  (cc)An institution of higher education (as defined in section 3(28) of the WIOA). 
(dd)A tribal college or university (as defined in section 316 of the Higher Education Act of 1965).  (ee)A vocational rehabilitation program (as defined in section 3(64) of the WIOA). 
(ff)A program that helps those who are basic skills deficient (as defined in section 3(5) of the WIOA).  (gg)A provider of career and technical education (as defined in section 3(5) of the Carl D. Perkins Career and Technical Education Improvement Act of 2006). 
(hh)A community-based organization (as defined in section 3(10) of the WIOA) or other entity referred to in section 3(26)(B) of the WIOA; and  (III)comply with the data reporting requirements prescribed under clause (vii). 
(ii)Eligible applicantsIn clause (i), the term eligible applicant means, with respect to an application, an entity that is— (I) (aa)a State agency administering a State program funded under this part; 
(bb)a local agency administering the program in a sub-State area, if— (AA)such a State program is administered on a county level; and 
(BB)30 days has elapsed since the Secretary began accepting applications for a grant under this subparagraph, and the State agency has not submitted an application pursuant to this subparagraph or publicly declared an intention to do so; or  (cc)a tribal agency administering a tribal program funded under this part if 30 days has elapsed since the Secretary began accepting applications for a grant under this subparagraph, and the tribal agency has not submitted an application pursuant to this subparagraph or publicly declared an intention to do so; and 
(II)located in an eligible State with respect to the application.  (iii)Eligible StateIn clause (ii), the term eligible State means, with respect to an application, a State, Indian tribe, tribal organization, or tribal consortium, if— 
(I)in the case of a State, the total amount payable to the State under section 418(a)(2)(C) for the fiscal year preceding the fiscal year in which the application is submitted equals the amount allotted to the State under section 418(a)(2)(B) for such preceding fiscal year; and  (II)in the case of any applicant, the applicant has in effect policies to prevent the imposition of a sanction under the program of the applicant funded under this part with respect to an individual who has not been offered employment or an opportunity to participate in a training program. 
(iv)Core servicesIn clause (iii)(I)(bb), the term core services means the following: (I)Work-related activities provided under the State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)). 
(II)The provision of basic assistance to needy families under the State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)).  (III)The provision of child care using funds made available under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)), including funds transferred under section 404(d)(1)(B). 
(v)Approval; disapprovalWithin 30 days after receiving an application submitted by an eligible applicant pursuant to this subparagraph, the Secretary shall— (I)approve the application if— 
(aa)the application meets the requirements of clause (i); and  (bb)there is sufficient research to support using the plan set forth in the application to achieve the results described in clause (i)(I); or 
(II)in any other case, disapprove the application, and provide the applicant with— (aa)a written notice of the disapproval and a statement of the reasons for the disapproval; and 
(bb)an opportunity to submit a revised application pursuant to this subparagraph.  (vi)Grant authorityThe Secretary shall make a grant to each applicant whose application is approved under clause (v), in an amount that gives— 
(I)two-thirds weight to the percentage of the population of the United States whose income is less than 125 percent of the poverty line (as determined according to data collected by the Census Bureau) and who reside in the geographical area or areas in which the plan set forth in the application is to be implemented; and  (II)one-third weight to the number of adults in the geographical area or areas that are recipients of assistance under the State or tribal program funded under this part. 
(vii)Use of funds 
(I)In generalA grantee under this subparagraph shall use the grant to carry out the plan set forth in the approved application for the grant, subject to subclause (II).  (II)LimitationNot more than 10 percent of a grant made under this subparagraph may be used as described in clause (i)(III). 
(III)Supplement not supplantFunds made available to carry out this paragraph shall be used to supplement the level of Federal, State, and local public funds that, in the absence of the availability, would be expended to provide assistance to needy families, and in no case to supplant the Federal, State, or local public funds.  (viii)Data reporting requirementsThe Secretary shall prescribe data reporting requirements for grantees under this subparagraph that, to the extent practicable, build on the structure of workforce development assessment systems, and measure how effective interventions are on addressing barrier removal, rehabilitation, and job readiness skills needed to enter work or career and technical education programs. 
(B)Innovation grants 
(i)Application requirementsAn eligible applicant desiring to receive a grant under this subparagraph shall submit to the Secretary an application that sets forth a plan that— (I)meets the requirements of subparagraph (A)(i); and 
(II)provides for the applicant to— (aa)conduct a rigorous evaluation of the implementation of the plan; 
(bb)submit the results of the evaluation to the Secretary; and  (cc)make the results available to the general public. 
(ii)Eligible applicantsIn clause (i), the term eligible applicant means, with respect to an application, a public or nonprofit organization that— (I)has not submitted an application pursuant to subparagraph (A); 
(II)is not participating in a collaboration described in such an application; and  (III)is located in an eligible State (as defined in subparagraph (A)(iii)) with respect to the application. 
(iii)Approval; disapprovalSubparagraph (A)(v) shall apply to an application submitted by an eligible applicant pursuant to this subparagraph.  (iv)Grant authorityThe Secretary shall make grants, on a competitive basis, to eligible applicants whose applications are approved under clause (iii). 
(v)Use of fundsSubparagraph (A)(vii) shall apply with respect to a grant made under this subparagraph.  (C)Limitation on use of fundsFunds made available to carry out this section shall be used to supplement, and not supplant, the Federal, State, and local, or tribal, funds that, in the absence of such availability, would be expended to provide services to individuals receiving assistance under a State or tribal program funded under this part or in support of workforce development activities (as defined in section 3(65) of the WIOA). 
(D)AppropriationOut of funds in the Treasury of the United States not otherwise appropriated, there are appropriated to carry out this paragraph $1,000,000,000 for each fiscal year, of which— (i)90 percent shall be available for grants under subparagraph (A); and 
(ii)10 percent shall be available for grants under subparagraph (B).  (E)WIOA definedIn this paragraph, the term WIOA means the Workforce Innovation and Opportunity Act.. 
(b)Exemption from limitation on payments to territoriesSection 1108(a)(2) of such Act (42 U.S.C. 1308(a)(2)) is amended by inserting 403(a)(6), before 406.  (c)Effective dateThe amendments made by this section shall take effect on October 1, 2018. 

